 In the Matter of THE CROSLE- CORPORATIONandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, AFLCase No. 11-R-837.-Decided December ^?9, 1945Messrs. J. W. CraigandC. M. Ricker,both of Richmond, Ind., forthe Company.Mr. James E. Reilly,ofWashington, D. C., andMr. H. B. Blanken-ship,of Akron, Ohio, for the Union.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, AFL, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Cros}ey Corporation, Richmond, Indiana, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Clifford L. Hardy, TrialExaminer.The hearing was held at Richmond, Indiana, on August6, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Crosley Corporation, an Ohio corporation, operates a plant atRichmond, Indiana, where it is engaged in the manufacture of elec-trical war material.During the past 12 months, the Company pur-chased for use at its Richmond plant raw materials valued in excess65 N. L. R. B., No. 4.18 THE CROSLEY CORPORATION19of $500,000, of which more than 75 percent was obtained from pointsoutside the State of Indiana.During the same period, the Companymanufactured at its Richmond plant'finished products valued in excessof $500,000, of which more than 75 percent was shipped to points out-side the State of Indiana.The Company admits that it is engagedin commercewithin themeaningof the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Union seeks to represent the Company's group leaders at itsRichmond plant and requests that, if the Board grants an electionand the Union wins, the Board include group leaders in the existingunit of the Company's production and maintenance employees forwhom the Union is the certified bargaining representative.The Com-pany, although not specifically contesting the appropriateness of theunit claimed by the Union, suggests that the group leaders in questionperform substantial supervisory duties as bearing upon the propertyof their requested inclusion within the production and maintenanceunit.The status of the Company's group leaders at its Richmond plantwas considered by the Board in a previous decision wherein the Boardfound that group leaders were supervisory employees and directedthat they be excluded from the production and maintenance unit'We are of the opinion that the evidence adduced in the instant caseis not persuasive that the status of group leaders has changed since ourearlier decision or that we should now depart from our previous find-ing as to the status of such employees.2Accordingly, we find thatthe group leaders involved herein are supervisory employees. Sincethe ultimate unit sought by the Union in this proceeding includesgroup leaders together with production and maintenance employees,we find that such unit is inappropriate for the purposes of collectivebargaining.We shall, therefore, dismiss the petition herein.Matterof The Ctosley Corporation,56 N. L.R B. 17222Theevidence mainly relied uponby theUnion as indicating a change in the status ofgroup leaders from supervisory to non-supervisory employees,is a bulletin defining theauthority of group leaders alleged to have been distributed by the Company to the groupleaders at its Richmond plant sincethe date of theBoard's previous decision.While theCompanyadmitsthat thisbulletin was distributed at its Cincinnati plant, the evidencedoes not establish that the bulletin was distributed generally to group leaders at theCompany's Richmond plant. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as found in Section III, above, the bargaining unit sought tobe established by the petition is not appropriate, we find that noquestion has arisen concerning representation of - employees of theCompany within the weaning 'of Section 9 (c) of the National LaborRelations Act.ORDERIT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of The Crosley Corporation,Richmond, Indiana, filed herein by International Brotherhood ofElectricalWorkers,AFL, be, and it hereby is, dismissed,l